Citation Nr: 9911821	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-32 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied the veteran's claim 
of entitlement to service connection for bilateral hip 
disability.  In January 1997, the Board remanded the case to 
the RO for further development.  The RO attempted to complete 
the requested action set forth in the Board remand.  However, 
the veteran did not respond to the RO's request for more 
information and the appeal was returned to the Board.  In May 
1997, the Board remanded the case to the RO for additional 
development which has been completed to the extent possible.


FINDING OF FACT

The veteran did not file a substantive appeal from the RO's 
June 1993 denial of entitlement to service connection for 
bilateral hip disability within one (1) year of the mailing 
date of the notification of the rating decision or within 60 
days of the mailing date of the March 1994 statement of the 
case.


CONCLUSION OF LAW

The veteran did not perfect a timely appeal of the RO's June 
1993 denial of entitlement to service connection for 
bilateral hip disability.  38 U.S.C.A. §§ 7105, 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.305 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal to the Board consists of a timely filed notice of 
disagreement to the rating decision, and a timely filed 
substantive appeal in response to the statement of the case.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (1998).  
The claimant has one (1) year from the date of notification 
of the rating decision to file a notice of disagreement to 
initiate the appeal process.  38 U.S.C.A. § 7105(b)(1) (West 
1991).  A statement of the case is then forwarded by the RO 
to the claimant.  38 U.S.C.A. § 7105(d)(1) (West 1991); 38 
C.F.R. § 19.30 (1998).  In order to complete the appeal, the 
claimant must then file a substantive appeal with the RO 
within sixty (60) days of the mailing date of the statement 
of the case, or within the remaining time, if any, of the one 
year period beginning on the date of notification of the 
rating decision, if such remaining time is greater than sixty 
(60) days.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.302(b) (1998).  See also Rowell v. Principi, 4 Vet. App. 
9 (1993).

A substantive appeal consists of a properly completed VA Form 
9 (formerly Form 1-9), "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination.  The Board may dismiss any appeal that fails 
to allege specific error of fact or law in the determination 
being appealed.  Proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to take so as to perfect an appeal.  38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. § 20.202 (1998).  An application for 
review shall not be entertained unless it is in conformity 
with this chapter.  38 U.S.C.A. § 7108 (West 1991).

The rating decision from which this appeal stems is dated 
June 21, 1993.  Notice of that rating decision was mailed to 
the veteran on June 25, 1993.  A copy of the rating decision 
was also provided to the veteran's representative.  The 
notice of disagreement was received by the RO on December 29, 
1993.  The notice of disagreement was therefore timely.  A 
statement of the case was dated March 17, 1994, and mailed to 
the veteran on March 21, 1994.  In the statement of the case, 
the appellant was informed that his "argument or 
'Substantive Appeal' should be set out on the enclosed VA 
Form 9, Appeal to the Board of Veterans' Appeals.  If there 
is anything you do not understand about the instructions on 
the form, we will gladly explain.  The important things are 
to say, in your own words, what benefit you want, what facts 
in the statement you disagree with, and any error you believe 
we made in applying the law."  The veteran was further 
informed that "[i]f we do not hear from you in 60 days, we 
will assume you do not intend to complete your appeal and we 
will close our record."

The VA Form 9 was not received by the RO until August 17, 
1994, beyond 60 days from the issuance of the statement of 
the case, and beyond one year from issuance of the June 1993 
rating decision notification.  Hence, the appeal was 
untimely.

The evidence of record does not demonstrate that the veteran 
requested and was granted an extension to file his 
substantive appeal.  In addition, there is no correspondence 
from the veteran received prior to the August 1994 VA Form 9 
which could be construed as a timely substantive appeal.

Thus, the Board finds that a timely, properly completed, 
substantive appeal with respect to this claim was not 
received in this case.  If there is a failure to comply with 
the law or regulations, it is incumbent upon the Board to 
reject the application for review on appeal.  38 U.S.C.A. §§ 
7105, 7108 (West 1991); Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1994).  Jurisdiction 
does indeed matter, and it is not "harmless" when the VA 
during the adjudication process fails to consider the 
threshold jurisdictional issues.  It is well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any party 
at any stage in the proceedings, and, once apparent, must be 
adjudicated.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  The veteran did not enter a timely substantive appeal 
regarding the claim for service connection for bilateral hip 
disability.  In addition, there is nothing that would have 
tolled the time limits for completing the appeal.  In the 
absence of a timely appeal, the June 1993 rating decision is 
final as to the claim for service connection for bilateral 
hip disability.  McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993); see Roy v. Brown, 5 Vet. App. 554 (1993).

The Board notes that while it has previously remanded this 
case for additional development, it did not accept 
jurisdiction of the appeal to review the merits.  Further, 
the additional development requested by the Board did not 
prejudice the veteran's case in that the Board provided more 
assistance to the veteran than was required.  


ORDER

The appeal is dismissed.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

